DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/11/2020 has been entered. Claims 1-20 remain pending in the application. However it is noted that the filed amendment is different than the proposed amendment discussed during the examiner interview held on 11/24/2020. The proposed amendment was directed to prediction information including signal to noise information, while the actual filed amendment describes including two different types of motion vectors in a candidate list. Therefore, the filed amendment is newly considered below.  
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are not persuasive.
In response to applicant's argument that the reference fails to show certain features of the applicant’s invention as recited in claim 1, specifically, a “the motion vector predictor list including at least two types of motion vector predictors” it is noted that paragraph 21 of Takehara cites, “a motion vector predictor candidate list generating unit (133) configured to, when use permission information indicating whether to permit the use of a temporal motion vector predictor indicates permission, generate a motion vector predictor candidate list from the spatial motion vector predictor candidates and the temporal motion vector predictor candidates”. Therefore, Takehara teaches a “the motion vector predictor list including at least two types of motion vector predictors.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 20170188043) (hereinafter Takehara) in view of Chuang et al. (US 20180249154) (hereinafter Chuang).
Regarding claim 1, Takehara teaches A method for video decoding in a decoder, comprising: 
decoding, with the circuitry of the decoder, prediction information for a current block in a current picture that is a part of a coded video sequence (see Takehara paragraph ;
the motion vector predictor list including at least two types of motion vector predictors (see Takehara paragraph 19 and 21 regarding spatial and temporal MV candidates in the list of candidate MVs);
However, Takehara does not explicitly teach a current block area as needed for the limitations of claim 1. 
Chuang, in a similar field of endeavor, teaches determining, with the circuitry of the decoder, whether an area of the current block is greater than a threshold (see Chuang paragraph 20 regarding determining size of current block against threshold to determine the MV search range candidates around the best starting MVs and paragraph 64 regarding case where the threshold decision is based on whether the area is greater than the threshold); 
constructing, with the circuitry of the decoder, a motion vector predictor list including a number of motion vector predictors, the number of motion vector predictors being based on whether the area of the current block is determined to be greater than the threshold (see Chuang paragraph 20 regarding determining size of current block against threshold to determine the MV search range candidates around the best starting MVs and paragraph 64 regarding case where the number of vectors in list decision is based on whether the area is greater than the threshold);
reconstructing, with the circuitry of the decoder, the current block based on the motion vector predictor list (see Chuang paragraph 17 regarding decoding motion vector predictor to decode current block).

Regarding claim 2, the combination of Takehara and Chuang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Takehara and Chuang teaches wherein the number of motion vector predictors included in the motion vector predictor list is a first number when the area of the current block is determined to be smaller than or equal to the threshold (see Chuang paragraph 20 regarding determining size of current block against threshold to determine the MV search range candidates around the best starting MVs and paragraph 64 regarding case where the threshold decision is based on whether the area is smaller than or equal to the threshold- if true the search window of MV candidates is reduced to a smaller range than if not true), and 
the number of motion vector predictors included in the motion vector predictor list is a second number that is larger than the first number when the area of the current block is determined to be greater than the threshold (see Chuang paragraph 64 regarding search range of MV candidates being larger if current block is larger than threshold).
One would be motivated to combine these teachings in order to provide teachings relating to improving performance or reducing complexity of merge motion vector derivation (see Chuang paragraph 2).
Regarding claim 3, the combination of Takehara and Chuang teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
wherein when the prediction information indicates a partition size of the current block (see Chuang paragraph 11-12 regarding prediction unit division to sub-PU with a signaled partition depth in a MV derivation process, described as known standard practice in which Chuang's inventions perform block size dependent pattern-based motion vector derivation), the constructing further includes: 
constructing the motion vector predictor list based on whether the partition size is determined to be smaller than or equal to the threshold (see Chuang paragraph 20 regarding determining size of current block against threshold to determine the MV search range candidates around the best starting MVs, paragraph 52 regarding sub-PU level search and paragraph 64 regarding case where the threshold decision on search range is based on whether the area is smaller than or equal to the threshold- one of ordinary skill would be able to apply the search at the sub-PU level), 
wherein the number of motion vector predictors included in the motion vector predictor list is the first number when the partition size is determined to be smaller than or equal to the threshold (see Chuang paragraph 64 regarding search range of MV candidates being smaller if current block is smaller than or equal to threshold), and 
the number of motion vector predictors included in the motion vector predictor list is the second number when the partition size is determined to be greater than the threshold (see Chuang paragraph 64 regarding search range of MV candidates being larger if current block is larger than threshold).

Regarding claim 6, the combination of Takehara and Chuang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Takehara and Chuang teaches wherein the threshold is signaled in the coded video sequence (see Chuang paragraph 64 regarding signaling the threshold of determining search range).
One would be motivated to combine these teachings in order to provide teachings relating to improving performance or reducing complexity of merge motion vector derivation (see Chuang paragraph 2).
Regarding claim 7, the combination of Takehara and Chuang teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Takehara and Chuang teaches wherein the motion vector predictor list including the first number of motion vector predictors is constructed based on a first set of spatial or temporal motion vector predictors (see Takehara paragraphs 319-324 regarding determination process with threshold where the first number corresponds to case where block size is smaller than or equal to threshold, and therefore the temporal motion vector are excluded from the list in favor of spatial motion vectors), 
the first set of spatial or temporal motion vector predictors being smaller than a second set of spatial or temporal motion vector predictors used to construct the motion vector predictor list including the second number of motion vector predictors (see Takehara paragraphs 319-324 regarding determination process with threshold where the first number .
Regarding claim 8, the combination of Takehara and Chuang teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Takehara and Chuang teaches wherein the motion vector predictor list including the first number of motion vector predictors does not include any spatial or temporal motion vector predictors (see Takehara paragraphs 319-324 regarding determination process with threshold where the first number corresponds to case where block size is smaller than or equal to threshold, and therefore the temporal motion vector are excluded from the list).
Regarding claim 11, the combination of Takehara and Chuang teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Takehara and Chuang teaches wherein the motion vector predictor list including the first number of motion vector predictors is constructed without any redundancy check (see Chuang paragraph 19 regarding construction of MV predictor list without redundancy check).
One would be motivated to combine these teachings in order to provide teachings relating to improving performance or reducing complexity of merge motion vector derivation (see Chuang paragraph 2).
Regarding claim 12, the combination of Takehara and Chuang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein at least one of the motion vector predictors uses the current picture as a reference picture (see Takehara paragraphs 319-324 regarding determination process with threshold where the first number corresponds to case where block size is smaller than or equal to threshold, and therefore the temporal motion vector are excluded from the list and spatial motion vectors are included- the spatial vectors reference blocks in the current CU).
Regarding claim 13, Takehara teaches An apparatus for video decoding, comprising processing circuitry configured to: 
decode prediction information for a current block in a current picture that is a part of a coded video sequence (see Takehara paragraph 19 regarding decoding prediction information for a moving picture with a determination of block size against threshold for blocks in general);
the motion vector predictor list including at least two types of motion vector predictors (see Takehara paragraph 19 and 21 regarding spatial and temporal MV candidates in the list of candidate MVs);
However, Takehara does not explicitly teach a current block area as needed for the limitations of claim 13. 
Chuang, in a similar field of endeavor, teaches determine whether an area of the current block is greater than a threshold (see Chuang paragraph 20 regarding determining size of current block against threshold to determine the MV search range candidates around the best starting MVs and paragraph 64 regarding case where the threshold decision is based on whether the area is greater to the threshold); 
construct a motion vector predictor list including a number of motion vector predictors, the number of motion vector predictors being based on whether the area of the current block is determined to be greater than the threshold (see Chuang paragraph 20 regarding determining size of current block against threshold to determine the MV search range candidates around the best starting MVs and paragraph 64 regarding case where the number of vectors in list decision is based on whether the area is greater than the threshold);
reconstruct the current block based on the motion vector predictor list (see Chuang paragraph 17 regarding decoding motion vector predictor to decode current block).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Takehara to include the teaching of Chuang by incorporating the determination of block size for the current block in the construction of a motion vector predictor list in the decoding method of Takehara. Takehara is analogous to Chuang in the field of determining block size thresholds in the construction of motion vector predictor lists.
One would be motivated to combine these teachings in order to provide teachings relating to improving performance or reducing complexity of motion vector derivation (see Chuang paragraph 2).
Dependent claims 14-15 and 18-19 are analogous in scope to claims 2-3 and 6-7, and are rejected according to the same reasoning.
Regarding claim 20, Takehara teaches A non-transitory computer-readable storage medium storing a program executable by at least one processor (see Takehara paragraph 27) to perform: 
decoding prediction information for a current block in a current picture that is a part of a coded video sequence (see Takehara paragraph 19 regarding decoding prediction information for a moving picture with a determination of block size against threshold for blocks in general);
the motion vector predictor list including at least two types of motion vector predictors (see Takehara paragraph 19 and 21 regarding spatial and temporal MV candidates in the list of candidate MVs);
However, Takehara does not explicitly teach a current block area as needed for the limitations of claim 20. 
Chuang, in a similar field of endeavor, teaches determining whether an area of the current block is greater than a threshold (see Chuang paragraph 20 regarding determining size of current block against threshold to determine the MV search range candidates around the best starting MVs and paragraph 64 regarding case where the threshold decision is based on whether the area is greater than the threshold);  
constructing a motion vector predictor list including a number of motion vector predictors, the number of motion vector predictors being based on whether the area of the current block is determined to be greater than the threshold (see Chuang paragraph 20 regarding determining size of current block against threshold to determine the MV search range candidates around the best starting MVs and paragraph 64 regarding case where the number of vectors in list decision is based on whether the area is greater than the threshold);
reconstructing the current block based on the motion vector predictor list (see Chuang paragraph 17 regarding decoding motion vector predictor to decode current block).

One would be motivated to combine these teachings in order to provide teachings relating to improving performance or reducing complexity of motion vector derivation (see Chuang paragraph 2).
Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 20170188043) (hereinafter Takehara) in view of Chuang et al. (US 20180249154) (hereinafter Chuang), further in view of Zhao et al. (US 20170280162) (hereinafter Zhao).
Regarding claim 4, the combination of Takehara and Chuang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Takehara and Chuang does not explicitly teach a luma sample threshold as needed for the limitations of claim 4. 
Zhao, in a similar field of endeavor, teaches wherein the threshold is a preset number of luma samples (see Zhao paragraph 147 regarding block size threshold set to a luma sample number- this may be applied to the threshold of Takehara and Chuang).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Takehara and Chuang to include the teaching of Zhao by incorporating the threshold considerations of Zhao into the 
One would be motivated to combine these teachings in order to provide teachings relating to video encoding and video decoding (see Zhao paragraph 2).
Regarding claim 5, the combination of Takehara and Chuang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Takehara and Chuang does not explicitly teach a resolution corresponding threshold as needed for the limitations of claim 5. 
Zhao, in a similar field of endeavor, teaches wherein the threshold corresponds to a picture resolution of the current picture (see Zhao paragraph 146 regarding block threshold applied to different resolutions- this may be applied to the threshold of Takehara and Chuang).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Takehara and Chuang to include the teaching of Zhao by incorporating the threshold considerations of Zhao into the threshold of Takehara and Chuang. Zhao is analogous to Takehara and Chuang in the field of video coding using a threshold with considerations for block size.
One would be motivated to combine these teachings in order to provide teachings relating to video encoding and video decoding (see Zhao paragraph 2).
Dependent claims 16-17 are analogous in scope to claims 4-5, and are rejected according to the same reasoning.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 20170188043) (hereinafter Takehara) in view of Chuang et al. (US 20180249154) (hereinafter Chuang), further in view of Bici et al. (US 20170150174) (hereinafter Bici).
Regarding claim 9, the combination of Takehara and Chuang teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
However, the combination of Takehara and Chuang does not explicitly teach redundancy checks as needed for the limitations of claim 9. 
Bici, in a similar field of endeavor, teaches wherein a first number of redundancy checks is performed to construct the motion vector predictor list including the first number of motion vector predictors (see Bici paragraph 19 regarding performing redundancy checks on a motion prediction candidacy list- this may be combined with Takehara and Chuang and applied to the first list), and 
a second number of redundancy checks is performed to construct the motion vector predictor list including the second number of motion vector predictors (see Bici paragraph 19 regarding performing redundancy checks on a motion prediction candidacy list- this may be combined with Takehara and Chuang and applied to the second list), 
the first number of redundancy checks being less than the second number of redundancy checks (see Bici paragraph 19 regarding performing redundancy checks on a motion prediction candidacy list- this may be combined with Takehara and Chuang and applied to the first and second list- the first number of checks will be less because the first list has less motion prediction candidates). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Takehara and Chuang to include the teaching of Bici by incorporating the redundancy checks into the population of the motion prediction candidate lists of Takehara and Chuang. This would be applied to both the first and second list, where the first number of checks is less than the second number because the first 
One would be motivated to combine these teachings in order to provide a method for encoding, a method for decoding (see Bici paragraph 2).
Regarding claim 10, the combination of Takehara, Chuang, and Bici teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Takehara, Chuang, and Bici teaches wherein the first number of redundancy checks does not include at least one of a comparison between (i) a possible spatial motion vector predictor and a first existing spatial motion vector predictor in the motion vector predictor list, (ii) a possible temporal motion vector predictor and a first existing temporal motion vector predictor in the motion vector predictor list, (iii) a possible history-based motion vector predictor and the first or another existing spatial motion vector predictor in the motion vector predictor list, and (iv) the possible history-based motion vector predictor and the first or another existing temporal motion vector predictor in the motion vector predictor list (see Bici paragraphs 19, 145-148, and 161-166 regarding the invention's redundancy check methods that do not include (iv) the possible history-based motion vector predictor and the first or another existing temporal motion vector predictor in the motion vector predictor list).
One would be motivated to combine these teachings in order to provide a method for encoding, a method for decoding (see Bici paragraph 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483